Citation Nr: 1647877	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  08-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for endstage renal disease, status post right kidney removal, to include as secondary to herbicide exposure during service and to include as secondary to service-connected disabilities, particularly diabetes mellitus, type II, and coronary artery disease.


REPRESENTATION

Veteran represented by:	Monte Phillips, Attorney


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from July 1967 to May 1970, during which time he was awarded the Combat Action Ribbon for his heroic combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  This case was before the Board in March 2011 and again in March 2012, at which time it was remanded for additional development.  The case has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

Additionally, the Board notes that the issues of service connection for bilateral hearing loss and tinnitus, and increased disability ratings for the service-connected diabetes mellitus, coronary artery disease, and bilateral lower extremity peripheral neuropathy associated with his diabetes, as well as an intertwined claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)-see Rice v. Shinseki, 22 Vet. App. 447 (2009)-have been properly appealed to the Board, and the Board has jurisdiction over those claims at this time.  However, in a June 2016 letter, the AOJ indicated that they had placed the Veteran on the list to be scheduled for a hearing before the Board.  Consequently, as the Veteran is currently waiting to be scheduled for a hearing at this time, the Board will not address those claims, but rather wait to consider those claims following the scheduled hearing respecting those issues.  

Furthermore, because the record is unclear as to whether the Veteran's hearing is to also address the endstage renal disease claim, the Board is going to proceed with adjudication of that issue at this time.  Regardless, if the Veteran wishes to address the issue before the Board during his hearing, the Veteran will not be prejudiced from doing so, in light of the REMAND of that issue, as discussed below.

As a final initial matter, the Board notes that the AOJ denied reopening a claim of 
service connection for hypertension, for which the Veteran timely submitted a notice of disagreement.  The AOJ issued a Statement of the Case in September 2011.  The Veteran did not perfect a substantive appeal.  However, since that decision, medical science recognizes a potential link between hypertension and herbicide exposure, although there is not currently a presumptive link between herbicide exposure and hypertension.  The Veteran's herbicide exposure during his period of service in the Republic of Vietnam has been conceded.  Thus, this potential avenue of entitlement to service connection has not been adequately addressed by the AOJ.  Additionally, it does not appear that the AOJ has ever addressed a potential secondary service connection theory of entitlement for hypertension as secondary to service-connected coronary artery disease.  Furthermore, it is clear, based on review of the record, that the Veteran's argument that his endstage renal disease is secondary to his hypertension has been consistent throughout the record; therefore, it appears that the hypertension claim is an indispensable issue in this case.  Thus, in light of all of the foregoing, the Board will be referring a new and material evidence claim for the Veteran's hypertension, to include as secondary to herbicide exposure and as secondary to his service-connected diabetes mellitus and/or coronary artery disease.  

Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to the Veteran's diabetes mellitus and/or his coronary artery disease, and to include as secondary to his conceded herbicide exposure, has been raised by the record, but has not been adjudicated by the AOJ.  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


REMAND

In the March 2012 remand, the Board requested that the Memphis VA Medical Center records since June 2011 be obtained and associated with the claims file.  The VA treatment records from that facility were obtained through August 2016; records through November 2016 from the Nashville VA Medical Center were also obtained and associated with the claims file.  This claim was last adjudicated in a January 2016 Supplemental Statement of the Case.  Given that there is no waiver of original jurisdiction over these records, the Board must remand this case in order for the AOJ to address those records in the first instance.  

Regardless, this case needs to be remanded at this time for failure to comply with the Board's remand instructions respecting the requested VA examination.  The Veteran underwent a VA examination regarding his diabetes and kidneys in August 2013; that examiner issued an addendum opinion in February 2014.  

First, the Board's March 2012 remand asked that the examination be performed by a nephrologist; the examiner is noted as a medical doctor with a master's in public health.  The Board is unable to ascertain whether the examiner is a nephrologist.  Thus, it does not appear that remand instruction was complied with.  Additionally, the examiner only indicated that she reviewed the Veteran's VA treatment records in CPRS; it does not appear that she reviewed the claims file, nor is it clear whether she reviewed all of the Veteran's VA treatment records from multiple VA facilities.

Moreover, the Board notes that the August 2013 examiner opined as to whether the Veteran's endstage renal disease was caused or aggravated by his diabetes mellitus.  The Board notes that the examiner completely ignored the other two requested opinions from the remand instructions, including whether his endstage renal disease was directly related to his service or whether such began within one year of his discharge.  Further, the examiner's opinion, particularly when addressing whether there was aggravation, focused completely on whether the Veteran's diabetes led to his need for his two kidney transplants; the examiner's opinion did not discuss the endstage renal disease insofar as whether such was caused or aggravated by his diabetes mellitus.  

For all of these reasons, the Board finds that the February 2014 VA medical opinion is completely inadequate and fails to comply with the Board's previous remand instructions.  Consequently, the Board must remand this claim in order for another VA examination to be performed and for the Board to ensure that its remand instructions are substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, on remand, any outstanding private and VA treatment records should also be obtained.  The Board notes that the Veteran has indicated he has been treated with VA since approximately 1974; the earliest records in the claims file from VA appear to be in 1997.  Consequently, the AOJ must account for any VA treatment records which are not in the claim file for any period of time since the Veteran's discharge for any identified VA medical facility in the record, particularly any VA facility in the State of Tennessee.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As a final matter, while the Board did not specifically address this in its previous remand instructions, it appears to the Board that a secondary service connection claim as to the Veteran's coronary artery disease has been raised by the record.  The Veteran is currently shown to have coronary artery disease, and it is unclear what effect that may have, if any, on the functioning of the Veteran's kidneys.  Thus, the Board will also be requesting a secondary service connection opinion as to the Veteran's coronary artery disease and his endstage renal disease in the VA examination instructions below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall obtain any and all VA treatment records from the Memphis VA Medical Center since the Veteran's discharge from service and associate those documents with the claims file.  The AOJ must account for any period since the Veteran's discharge from service for which VA treatment records from this facility are not available in a memorandum of unavailability associated with the claim file; the AOJ must ensure that the Veteran has been adequately notified of any unavailable treatment records.  

2.  The AOJ shall obtain any and all VA treatment records from the Nashville VA Medical Center since the Veteran's discharge from service and associate those documents with the claims file.  The AOJ must account for any period since the Veteran's discharge from service for which VA treatment records from this facility are not available in a memorandum of unavailability associated with the claim file; the AOJ must ensure that the Veteran has been adequately notified of any unavailable treatment records.  

3.  The AOJ shall obtain any and all VA treatment records from the Mountain Home VA Medical Center since the Veteran's discharge from service and associate those documents with the claims file.  The AOJ must account for any period since the Veteran's discharge from service for which VA treatment records from this facility are not available in a memorandum of unavailability associated with the claim file; the AOJ must ensure that the Veteran has been adequately notified of any unavailable treatment records.  

4.  The AOJ shall obtain any and all VA treatment records from the Murfreesboro VA Medical Center since the Veteran's discharge from service and associate those documents with the claims file.  The AOJ must account for any period since the Veteran's discharge from service for which VA treatment records from this facility are not available in a memorandum of unavailability associated with the claim file; the AOJ must ensure that the Veteran has been adequately notified of any unavailable treatment records.  

5.  The AOJ shall ask the Veteran to identify any private treatment that he may have had for his endstage renal disease, which is not already of record.  After securing the necessary releases, the AOJ shall attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  After the preceding development has been completed, the AOJ shall schedule the Veteran for a VA examination with a nephrologist so as to determine whether the end stage renal disease is related to his service or a service-connected disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and a full review of the claims file, the examiner must answer ALL of the following questions:

(a) The examiner must state whether he or she is a nephrologist.  If the examiner is not a nephrologist, the AOJ MUST EXPLAIN why the scheduled examination was not with a nephrologist.

(b) Whether the Veteran's end stage renal disease at least as likely as not began in or is otherwise related to the Veteran's active service, to include his conceded herbicide exposure during his period of service in the Republic of Vietnam.

(c) Whether it is at least as likely as not that any calculi of the kidney or cardiovascular renal disease became manifest within one year of his discharge from service in May 1970.

(d) Whether the Veteran's endstage renal disease is at least as likely caused by the Veteran's service-connected (1) diabetes mellitus; (2) coronary artery disease; or, (3) a combination of those two disabilities.  THE EXAMINER MUST PROVIDE AN OPINION FOR EACH OF THE 3 SEPARATE OPINIONS REQUESTED.  Preferably, the examiner should label each as (d)(1), (d)(2), etc.

(e) Whether the Veteran's endstage renal disease is at least as likely aggravated by the Veteran's service-connected (1) diabetes mellitus; (2) coronary artery disease; or, (3) a combination of those two disabilities.  THE EXAMINER MUST PROVIDE AN OPINION FOR EACH OF THE 3 SEPARATE OPINIONS REQUESTED.  Preferably, the examiner should label each as (e)(1), (e)(2), etc.

If aggravation of the Veteran's endstage renal disease by his service-connected disabilities is found, the examiner must attempt to establish a baseline level of severity of endstage renal disease prior to aggravation by the service-connected disabilities.

Regarding all of the above requested opinions, the examiner should specifically discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  

The absence of evidence of treatment for renal disease in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for endstage renal disease, to include as secondary to herbicide exposure during service, and to include as secondary to his service-connected diabetes mellitus and/or coronary artery disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

8.  The AOJ shall clarify with the Veteran and his representative whether the Veteran wishes to address the endstage renal disease issue before the Board in his hearing that he is waiting to be scheduled.  If the Veteran does not so wish to address that issue in his Board hearing, such should be documented in the claims file before the case is re-certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

